DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penzo et al. (US 2015/0322178).
Penzo discloses a process for treating polyolefin particles obtained by gas phase polymerization of one or more olefins in the presence of a polymerization catalyst and a C3-C5 alkane diluent in a multizone (Abstract, [0021]-[0049]), and the most relevant sections are listed below:

    PNG
    media_image1.png
    74
    396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    403
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    293
    406
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    74
    399
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    222
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    404
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    130
    403
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    53
    404
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    111
    402
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    56
    404
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    94
    401
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    55
    407
    media_image12.png
    Greyscale

While Penzo does not expressly disclose the limitation of the instant claim 12, such a limitation is the inherently characteristics of the gas-phase reactor, thus, Penzo’s polyolefin particle preparation process meet the limitation of claim 12.  
In view of the foregoing, Penzo’s olefin polymer particle preparation process anticipates the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763